Citation Nr: 0408620	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-08 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1976 to March 1977 and on active duty from November 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

Establishing service connection for PTSD currently requires:  
(1) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a 
recognizable in-service stressor, to support the documented 
diagnosis of PTSD already of record, will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60,  
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

It is asserted by and on behalf of the veteran that she is 
presently diagnosed with PTSD and that this disorder is the 
result of stressors which occurred during her active military 
service in the Persian Gulf theater of operations from 1990 
to 1991.  The diagnoses of PTSD in the current record appear 
to be based upon consideration of the veteran's history, 
without adequate stressor corroboration in the claims file.  
The Board notes that the veteran's written communications to 
the RO as well as her VA and private treatment records 
include recollections of incidents which she identified as 
stressful.  However, evidence of record fails to substantiate 
the veteran's assertions.  In this regard, it is noted that 
the veteran's service personnel records have not been 
obtained and are not available for review.  Moreover, an 
attempt to verify the veteran's claimed stressors has not 
been made.  Given the above, additional stressor development 
is indicated in this case.

The Board notes that the veteran's claim of service 
connection for PTSD is based on alleged stressful incidents, 
to include witnessing the personal assault of a fellow 
servicemember.  In this regard, it is noted that in Patton v. 
West, 12 Vet. App. 272 (1999), the Court held that the VA 
must afford veterans special consideration in dealing with 
claims for PTSD said to be arising out of sexual assault.  In 
particular, the Court considered the changed provisions of VA 
Manual M21-1, particularly Part III, paragraphs 5.14c and 
7.46c (2), dealing with the special consideration that must 
be given to claims for PTSD based on a sexual assault.  A 
review of the veteran's claims file does not indicate that 
such development took place.  She has since submitted 
additional evidence in support of her assertion of having 
witnessed injury to a fellow servicemember.  Attempted 
verification and development of the veteran's claimed 
personal assault must be accomplished prior to appellate 
review.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should request the veteran's 
service personnel records (including the 
DA Form 20) from the National Personnel 
Records Center.

3.  The RO should develop the veteran's 
contentions regarding the reported in-
service personal assault which she 
witnessed.  The attention of the RO is 
directed to M21-1, paragraph 5.14c, 
Exhibits A.3 and A.4 for sample 
development letters.  

The RO should also request the veteran to 
provide any additional information 
relevant to her other claimed stressors, 
particularly informing her of the 
probative value of any detailed 
information regarding dates, places 
(unit, camp, station, installation, 
etc.), detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment and any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
she must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.

4.  Regardless of whether the veteran 
responds to the request for stressors, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding the 
claimed stressors.  This summary, all 
stressor statements, DD Forms 214, the 
veteran's service personnel records, and 
any other supporting documents should be 
submitted to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150, for 
verification.  Any additional development 
recommended by those offices should be 
accomplished by the RO.  

5.  With respect to the alleged personal 
assault, the RO should submit the summary 
of the claimed stressors, all stressor 
statements, DD Forms 214, the veteran's 
service personnel records, and any other 
supporting documents to the United States 
Army Criminal Records Center.  The 
Criminal Records Center should be asked 
to confirm the rape incident alleged by 
the appellant during her second period of 
service.

6.  If, and only if, the claimed 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination in order to determine whether 
she has PTSD and, if so, whether it is 
related to the verified stressor.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination and the examiner must be 
clearly informed of the stressor(s) which 
has/have been verified.  Based on the 
claims file and the examination report, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran's 
PTSD, if diagnosed, is predicated on the 
corroborated stressor(s).  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



